DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to amendment received on 11/03/21. Claims 1, 10-12, 14-15, 17 and 19-20 have been amended, claim 13 has been cancelled, and claim 21 has been newly added. Claims 1-12 and 14-21 are examined herein.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: support needs to be provided for the amended language of claims 1 and 11 detailing the distances between the headband and the perimeter of the hood.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-6, 9-12 and 16-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Farkas (US 1,646,193).
In regard to claim 1, Farkas teaches a shower cap comprising: a flexible headband configured to secure the shower cap to the head of the user (ribbon: 6); and a waterproof hood (piece: 4, including small loops 5; page 1, lines 1-11 and 50-55) positioned over and attached to the flexible headband (small loops of hood 4 are positioned over and attached to ribbon 6: See figures2 and 4), the waterproof hood (4) defining a cavity and comprising: an upper shell configured to surround a portion of a head of a user and defining a first portion of the cavity (see annotated figure 2 below); a hair pocket extending from the upper shell to define a second portion of the cavity and configured to at least partially surround a gathered portion of hair of the user (see annotated figure 2 below); a brim extending from a front portion of the upper shell to define a first distance from a lower edge of the flexible headband to an edge of the brim (see annotated figure 2 below, recess: 7), the brim configured to: extend at least partially around a face of the user; and direct a flow of water on a surface of the waterproof hood away from the face of the user (see figure 2 below, sufficient structure capable of performing); and a skirt extending from a lower portion of the upper shell to define a second distance from the lower edge of the flexible headband to an edge of the skirt (see annotated figure 2 below), the second distance greater than the first distance and the skirt configured to extend at least partially along a neck of the user (see distance from perimeter of 4 to ribbon 6 along front region vs. back region in figure 2 and 3).  


    PNG
    media_image1.png
    243
    251
    media_image1.png
    Greyscale


 	In regard to claim 2, Farkas teaches wherein the waterproof hood defines an opening to the cavity (see opening in annotated figure 2 above); the brim (recess: 7) defines a first portion of a perimeter of the opening (see annotated figure 2); and the skirt defines a second portion of the perimeter of the opening (see annotated figure 2).  

 	In regard to claim 3, Farkas teaches wherein the waterproof hood further comprises a drip region; the drip region is located above a torso of the user when the shower cap is worn; and the brim (7) is further configured to direct the flow of water on the surface of the waterproof hood to the drip region (drip regions are extended corners next to recess 7 in figure 3, which would direct flow from the brim region down toward the corner flapped regions on each side of the brim).  

 	In regard to claim 4, Farkas teaches wherein the drip region is a first drip region (one side of brim 7); the brim defines a first corner and a second corner opposite to the first corner (second drip region on opposite side of brim 7); the first drip region is positioned at the first corner; and the waterproof hood further comprises a second drip region positioned at the second corner (drip regions are extended corners next to recess/brim 7 in figure 3, which would 

 	In regard to claim 5, Farkas teaches wherein the upper shell, the hair pocket, the brim, and the skirt are formed from a single sheet of material (see figures 2 and 3; piece 4 is a single piece of material: page 1, lines 50-55). 
 
 	In regard to claim 6, Farkas teaches wherein the brim and the skirt extend beyond the flexible headband (see annotated figure 2 above, brim and skirt extend beyond headband/ribbon: 6).  

 	In regard to claim 9, Farkas teaches wherein the first portion of the cavity is a main cavity at least partially defined by the upper shell; and the second portion of the cavity defines a hair cavity that is open to the main cavity and configured to receive the gathered portion of the hair of the user (see annotated figure 2 above).
  
  	In regard to claim 10, Farkas teaches wherein the brim (7) comprises a first portion and a second portion (recess 7 has a pocket structure: page 2, lines 32-39); the waterproof hood (4, 5) comprises a divider defined between the first portion of the brim and the second portion of the brim (seams forming pocket divider: page 2, lines 32-39); and the divider is configured to divide a portion of the flow of water between the first portion of the brim and the second portion of the brim (upper surface of pocket and lower surface of pocket defined by seams would divide flow of water between the top of pocket and the underside/bottom of pocket).  

 	In regard to claim 11, Farkas teaches a shower cap for protecting hair of a user during bathing (figure 2), the shower cap comprising: a flexible headband configured to be worn around 

 	In regard to claim 12, Farkas teaches wherein the waterproof hood further defines: an upper shell defining at least a portion of the main cavity; and a hair pocket extending from the upper shell and defining the hair cavity (see annotated figure 2 above).  

 	In regard to claim 16, Farkas teaches wherein the flexible headband (6) comprises a coupling feature that is configured to couple the waterproof hood to the flexible headband (tied bow 6c). 
 

  
 	In regard to claim 8, Farkas teaches wherein the waterproof hood is formed at least partially from a sound-dampening material (page 1, lines 50-56 all materials including rubberized silk have sound-dampening properties).  

 	In regard to claim 19, Farkas teaches wherein the opening defines a first corner and a second corner that extend from opposite sides of the waterproof hood (corners on opposite sides of recess/brim 7 as seen in figure 3); and the waterproof hood further defines: a first drip point at the first corner; and a second drip point at the second corner (corners would be drip points as seen in figure 4 based upon gravity and water hitting from above).
  
 	In regard to claim 20, Farkas teaches wherein the brim comprises a first portion and a second portion (right half of brim and left half of brim); the first portion of the brim is configured to direct a flow of water on a surface of the waterproof hood toward the first drip point (water would flow from right half of brim to the first drip point at corner as seen in figure 2); and the second portion of the brim is configured to direct the flow of water on the surface of the waterproof hood toward the second drip point (water would flow from left half of brim to the second drip point at the opposite corner that that as illustrated in figure 2). 
 
 	In regard to claim 21, Farkas teaches wherein 5Attorney Docket No. BSCOOO1.USU1the waterproof hood is formed from a sheet of material (piece 4, 5); the upper shell is formed from a first portion of the sheet of material that is configured to extend over a top of the head of the user and defines the first portion of the cavity (see annotated figure 2 above); the hair pocket is formed from a second .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farkas (US 1,646,193).
 	Farkas teaches a head protector as described above in claim 11. However, Farkas fails to teach the dimensions of the first distance and the width of the flexible headband.
 	In regard to claim 14, it would have been obvious before the effective filing date to one having ordinary skill in the art to have provided through routine experimentation the proper distance between the headband and the brim to be between 1 and 3 cm or another dimension based upon the size of the protector in relation to the size of the user’s head/hat, so that the brim/front regions provide protection from water and other environmental elements from hitting the user. Determining the size of elements within a garment structure would be obvious though routine experimentation to an artisan of skill in the art.  
In regard to claim 15, it would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the flexible headband having a width of 5-10 cm or another dimension based upon the size/weight of the protector/hood material in relation to the size of the user’s head/hat to allow for proper securement thereto. Determining the proper width of a band to secure a garment structure to a user would be obvious through routine experimentation to an artisan of skill in the art to provide a comfortable and secure attachment.

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farkas (US 1,646,193) in view of Frackowiak (US 3,636,962).
Farkas teaches a headband/ribbon (6) formed of a flat strip of ribbon, coupled to the waterproof hood (4, 5) and wrapping around the head of the user to secure the hood to the user (see figures 2 and 3). However, Farkas fails to mention the fabric material of the ribbon being elastic.
In regard to claim 7, Frackowiak teaches a ribbon in a headwear article being formed from elastic fabric material (column 3, lines 22-28).  


 	In regard to claim 8, Farkas teaches wherein at least one of the flexible headband (6) or the waterproof hood (4, 5) further comprises a coupling feature that couples the waterproof hood to the flexible headband (either tied ribbon: 6c or small loops 5).  

Response to Arguments
Applicant’s arguments with respect to claim(s) 11/03/21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA L HOEY whose telephone number is (571)272-4985. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571)272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALISSA L. HOEY
Primary Examiner
Art Unit 3732



/ALISSA L HOEY/Primary Examiner, Art Unit 3732